Merwin, J.
I concur -in the opinion of the presiding justice, except on the question of interest. The authorities cited by Justice Martin show conclusively that in a case like the present the rule is settled, so far as it can be without a direct decision from the court of appeals, that interest is allowable. As said in Town of Genoa v. Woodruff, 92 U. S. 502, it is in entire accordance with the decisions, generally, of the state courts and of the United States supreme court. See, also, *2 Daniel, Yeg. Inst. (4th Ed.) § 1513, and cases cited. This rule was distinctly laid down by the general term of the first district in 1863, in Connecticut Mut. Life Ins. Co. v. Cleveland, etc., R. Co., 41 Barb. 9, and does not seem to have been questioned since in any reported case in this state. In Young v. Hill, 67 N. Y. 162, which is relied on by the counsel for the appellant, the question as it is here presented, was not involved or considered. In Bailey v. Buchanan Co., 115 N. Y. 301, 22 N. E. Rep. 155, it is said by Judge Earl: “It is true that past-due coupons, payable to bearer, when detached from the bonds, are for many purposes independent, separate instruments. They may be negotiated and may be sued upon by the holder without the production of the bonds. ” If so, it would seem to follow as a matter of course that they would draw interest like any other written obligation for the payment of money. The present action is not upon the bonds, but upon the coupons. It is not alleged in the complaint that the plaintiff is the owner of the bonds." It was conceded at the trial that he was the owner of the coupons set forth in the complaint, and had purchased them in good faith, and for value. The statute, under which the bonds were issued contemplated" that the bonds would have attached separate instruments representing the several payments of interest, and I have no doubt the bonds and coupons or interest warrants attached are substantially in the form authorized and contemplated by the statute. The fact that the names of the commissioners, instead of being actually signed to the coupons, “ were lithographed upon said coupons, ” does not make the coupons invalid. The commissioners adopted and delivered as their own the signatures in that form. Brown v. Bank, 6 Hill, 443; Pennington v. Baehr, 48 Cal. 565; McKee v. Vernon, 3 Dill. 210; Schneider v. Norris, 2 Maule & S. 286; Daniel, Neg. Inst. § 74; 4 Amer. & Eng. Enc. Law, 431. Under the authorities, I think the judgment as it stands is correct, and should be affirmed.
Martin, J.
The only doubt I have as to the correctness of the presiding justice’s opinion in this case is as to that portion relating to the interest. While it must be admitted that the general rule in this state is that compound interest can only be recovered upon some new and independent agreement after simple interest has accrued, and upon sufficient consideration, still even to this rule there are some acknowledged exceptions. In Connecticut Mut. Life Ins. Co. v. Cleveland, etc., R. Co., 41 Barb. 9, it was held that, if interest coupons annexed to a bond issued by a railroad company are not paid when due, interest should be allowed by way of damages for nonpayment. It is said in Sedgwick on Damages, (8tli Ed.)§ 345: “Interest is almost universally allowed on the overdue coupons of a coupon bond, though they are obligations for the payment of interest;” citing, among other cases, the following: Gelpeke v. Dubuque, 1 Wall. 175; Aurora v. West, 7 Wall. 82; Town of Genoa v. *43Woodruff, 92 U. S. 502; Koshkonong v. Burton, 104 U. S. 668; Pana v. Bowler, 107 U. S. 529, 2 Sup. Ct. Rep. 704; Scotland Co. v. Hill, 132 U. S. 117, 10 Sup. Ct. Rep. 26; Rich v. Seneca Falls, 19 Blatchf. 558, 8 Fed. Rep. 852; Fauntleroy v. Hannibal, 5 Dill. 219; Huey v. Macon Co., 35 Fed. Rep. 481; Harper v. Ely, 70 Ill. 581; Humphreys v. Morton, 100 Ill. 592; Jeffersonville v. Patterson, 26 Ind. 15; Forstall v. Association, 34 La. Ann. 770; Virginia v. Canal Co., 32 Md. 501; Welsh v. Railroad Co., 25 Minn. 314; McLendon v. Anson Co., 71 N. C. 38; Railway Co. v. Adams, 54 Pa. St. 94; Langston v. Railway Co., 2 S. C. 248; Nashville v. Bank, 1 Baxt. 402; San Antonio v. Lane, 32 Tex. 405; Arents v. Com., 18 Grat. 776; Gibert v. Railroad Co., 33 Grat. 598; Mills v. Jefferson, 20 Wis. 50. These cases seem to bold that doctrine which is directly opposed to the opinion of the presiding justice in the case before us. I am of the opinion that the judgments in that respect were right, and should be affirmed.